Citation Nr: 1231293	
Decision Date: 09/12/12    Archive Date: 09/19/12

DOCKET NO.  10-06 033	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Providence, Rhode Island


THE ISSUES

1.  Entitlement to service connection for a right elbow disorder, to include an olecranon traction spur fracture.

2.  Entitlement to service connection for a right foot disorder.

3.  Entitlement to service connection for left elbow disorder.

4.  Entitlement to service connection for headaches, to include as due to undiagnosed illness.

5.  Entitlement to service connection for a hernia repair, to include as due to repeated groin strain.

6.  Entitlement to service connection for a cardiac disorder, to include as due to undiagnosed illness.




REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

S.K.C. Boyce, Associate Counsel


INTRODUCTION

The Veteran served on active duty from July 1965 to January 1969, from July 1971 to November 1971, from January 1988 to June 1988, from January 1989 to June 1989, and from September 1989 to August 2005.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a September 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Providence, Rhode Island, which denied the above claims.

In a August 2011 rating decision, the RO granted service connection for facial burn scars and assigned a noncompensable rating, effective February 11, 2008.  The grant of service connection for that disorder is a complete grant of the benefit sought on appeal with regard to that issue such that the matter is no longer before the Board. 

In May 2012, a hearing was held before the undersigned Veterans Law Judge.



The issues of entitlement to service connection for right foot disorder; left elbow disorder; headaches, to include as due to undiagnosed illness and/or traumatic brain injury (TBI); hernia repair, to include as due to repeated groin strain; and a cardiac disorder are addressed in the REMAND portion of the decision below and are REMANDED to the RO via the Appeals Management Center (AMC) in Washington, DC.


FINDING OF FACT

The Veteran's right elbow disorder, to include an olecranon traction spur fracture, was incurred in, or caused by, his military service. 


CONCLUSION OF LAW

The criteria for entitlement to service connection for right elbow disorder, to include an olecranon traction spur fracture, have been met.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2002); 38 C.F.R. § 3.102, 3.303 (2011).


REASONS AND BASES FOR FINDING AND CONCLUSION

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), the United States Department of Veterans Affairs (VA) has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.159 and 3.326(a) (2011).  In this decision, the Board grants service connection for right elbow disorder, to include an olecranon traction spur fracture.  This award represents a complete grant of the benefit sought on appeal with regard to that issue.  Thus, any deficiency in VA's compliance is deemed to be harmless error, and any further discussion of VA's responsibilities is not necessary.

The Veteran contends that he currently suffers from right elbow pain due to a bone spur that developed as a result of acute traumatic injury during his active military service.

Service connection will be granted for a disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. 
§ 3.303(a).  A disease diagnosed after service may be service connected when the evidence establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d); Cosman v. Principi, 3 Vet. App. 503, 505 (1992); see, e.g., Combee v. Brown, 34 F.3d 1039, 1042 (Fed. Cir. 1994).  In order to establish service connection, the evidence must show:  (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); see generally 38 C.F.R. § 3.303(a).  

Alternatively, under 38 C.F.R. § 3.303(b), the second and third elements can be established through a demonstration of continuity of symptomatology.  Barr v. Nicholson, 21 Vet. App. 303, 307 (2007).  The claimant must show (1) that a condition was "noted" during service; (2) evidence of post-service continuity of the same symptomatology; and (3) medical or, in certain circumstances, lay evidence of a nexus between the present disability and the post-service symptomatology.  Id. at 307.  Symptoms, not treatment, are the essence of any evidence of continuity of symptomatology.  Savage v. Gober, 10 Vet. App. 488, 496 (1997).  

The nexus requirement for continuity of symptomatology is not equivalent to the nexus requirement for service connection, as requiring medical nexus evidence under 38 C.F.R. § 3.303(b) would nullify that regulation.  Id. at 497.  However, it does not follow that any present disability is necessarily related to any demonstrated continuous symptomatology; competent lay or medical evidence must show a relationship between the continuous symptoms and the presently diagnosed disability.  Id.  

When evaluating a claim for disability benefits, VA must give due consideration to all pertinent medical and lay evidence.  38 U.S.C.A. § 1154(a); Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009).  Generally, the Board should determine whether the Veteran's particular disability is the type of disability for which lay evidence is competent, and, if so, weigh that evidence against the other evidence of record in making its determinations.  Kahana v. Shinseki, 24 Vet. App. 428, 433 n.4 (2011).  Lay evidence can be competent and sufficient to establish a diagnosis if (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Davidson, 581 F.3d at 1316; Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007) ("Sometimes the layperson will be competent to identify the condition where the condition is simple, for example a broken leg, and sometimes not, for example, a form of cancer").  A lay witness is competent to testify to the occurrence of an in-service injury or incident where the issue is factual in nature.  Grottveit v. Brown, 5 Vet. App. 91, 93 (1993).  Lastly, a layperson may be competent to testify to the manifestations of a chronic condition during service or a presumptive period or to continuity of symptomatology.  Hickson v. West, 12 Vet. App. 247, 253 (1999).  For example, the Veteran is competent to report symptoms of pain.  Washington v. Nicholson, 19 Vet. App. 362, 368 (2005).

Once evidence is determined to be competent, the Board must determine whether the evidence is credible.  In assessing the credibility of the evidence, the Board may properly consider facial plausibility, internal consistency, consistency with the other evidence of record, the demeanor of the witness if oral testimony is given, self-interest, and possible bias.  Gardin v. Shinseki, 613 F.3d 1374, 1379-1380 (Fed. Cir. 2010) ("[T]he Board, as fact finder, is obligated to, and fully justified in, determining whether lay evidence is credible in and of itself, i.e., because of possible bias, conflicting statements, etc." (quoting Buchanan v. Nicholson, 451 F.3d 1331, 1337 (Fed. Cir. 2006))); Pond v. West, 12 Vet. App. 341, 345-47 (1999); Caluza v. Brown, 7 Vet. App. 498, 511 (1995). 

The Board must assess the credibility and weight of all evidence, including the medical evidence, to determine its probative value, accounting for evidence which it finds to be persuasive or unpersuasive and providing reasons for rejecting any evidence favorable to the Veteran.  Washington, 19 Vet. App. at 366-67; Owens v. Brown, 7 Vet. App. 429, 433 (1995).  Equal weight is not accorded to each piece of evidence contained in the record; not every item of evidence has the same probative value.  Gilbert v. Derwinski, 1 Vet. App. 49, 57 (1990).  When all the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the Veteran prevailing in either event, or whether a preponderance of the evidence is against a claim, in which case, the claim is denied.  See Gilbert, 1 Vet. App. at 53; see also 38 U.S.C.A. § 5107; 38 C.F.R. 
§ 3.102.

Here, the medical evidence establishes the existence of a current right elbow disorder.  A private treatment record and x-ray report dated November 2009 show that the Veteran has an "old fracture of a traction spur on the olecranon."  At the May 2012 Board hearing, the Veteran testified that he knocked his elbow into a nesting crate when he fell off a pallet while trying to arrest the fall of the wooden rib of a jamesway, a type of shelter in 1989, during a summer deployment to Camp Varnum, in Narragansett, Rhode Island.  The Veteran says that they could not find anything wrong with his elbow in service, but that he went and saw a private physician, Dr. Scala, who has since passed away, and he found a spur on the right elbow, confirmed via x-ray.  The Veteran testified that the doctor showed him the x-ray and that the spur looked like a hook.  He has also consistently testified that he has experienced right elbow pain since this time.

The Veteran is competent to testify to the facts surrounding his fall in service.  See Grottveit, 5 Vet. App. at 93.  He is also competent to testify to the general facts of his treatment after the injury, e.g. that he sought additional treatment, that his private doctor showed him an x-ray of his elbow with what looked like a hook, and that he was diagnosed with a spur.  Davidson, 581 F.3d at 1316; Jandreau, 492 F.3d at 1376-77 (Fed. Cir. 2007).  While a layperson is not competent to interpret an x-ray report, the Board finds that the Veteran's testimony pertains only to the hook-like shape that his physician pointed out on the x-ray report, and, further, that a layperson is competent to say whether a shape on an x-ray report was shaped like a hook.  The Veteran is also competent to testify to his continuous symptoms of right elbow pain.  Washington, 19 Vet. App. 368; see generally Hickson, 12 Vet. App. at 253.  Furthermore, the Board finds that the Veteran's testimony is credible.  It is facially plausible and internally consistent, and his account of the nature of the injury, specifically the existence of a spur, is consistent with the medical evidence of record, which post-dates his initial assertion of having a spur on the right elbow.  See, e.g. May 2008 statement; November 2009 treatment record.  

The Veteran has also asserted that he re-injured the elbow in 2009 in Afghanistan and initially injured the elbow in the 1980s, and service treatment records show a right elbow contusion resulting from a fall in April 1986, but service records verifying the Veteran's type of service during these periods are not present in the claims folder.  Furthermore, the evidence tends to show that the Veteran was working in Afghanistan as a civilian contractor in 2009.  However, these reports are not inconsistent with the Veteran's account of the 1989 injury, as they are claimed to have happened in addition to, rather than instead of, the injury he testified to at his May 2012 Board hearing.   

The evidence also shows a relationship between the continuous symptoms and the presently diagnosed fracture of a traction spur on the olecranon.  Id.  First, when examining the Veteran's elbow pursuant to the aforementioned 2009 incident, his physician noted that the Veteran "had a prior injury to the elbow when he was in the military many years ago at the tip of the olecranon" and found that the fracture to the traction spur seen on x-ray was "old."  There was no evidence of secondary injury from the 2009 fall.  Therefore, the medical evidence shows that the olecranon traction spur fracture on the right elbow is related to an earlier in-service injury, and not the 2009 incident in Afghanistan, and thereby constitutes medical evidence linking the continuous symptoms of right elbow pain to the currently diagnosed olecranon traction spur fracture of the right elbow.

Therefore, in weighing the probative value of the evidence of record showing a current diagnosis of an olecranon traction spur fracture of the right elbow, a history of injury to the right elbow and onset of right elbow pain in service, continuous symptoms of right elbow pain since service, and medical evidence linking those continuous symptoms to the currently diagnosed olecranon traction spur fracture of the right elbow, and resolving any doubt in favor of the Veteran, the Board finds that service connection for a right elbow disorder, to include a fracture of a traction spur on the olecranon, is warranted.  See 38 C.F.R. § 3.303(b); Barr, 21 Vet. App. at 307; Savage, 10 Vet. App. at 496-497; see also 38 U.S.C.A. § 5107; Gilbert, 1 Vet. App. at 53.  


ORDER

Service connection for a right elbow disorder, to include an olecranon traction spur fracture, is granted.


REMAND

Unfortunately, a remand is required in this case.  Although the Board sincerely regrets the additional delay, it is necessary to ensure that there is a complete record upon which to decide the Veteran's claim so that he is afforded every possible consideration.

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), the VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a).  The duty to assist requires VA to provide an examination when there is (1) competent evidence of a current disability or persistent or recurrent symptoms of a disability, and (2) evidence establishing that an event, injury, or disease occurred in service or establishing certain diseases manifesting during an applicable presumptive period for which the claimant qualifies, and (3) an indication that the disability or persistent or recurrent symptoms of a disability may be associated with the Veteran's service or with another service-connected disability, but (4) insufficient competent medical evidence on file for the VA to make a decision on the claim.  38 U.S.C.A. § 5103A (d); 38 C.F.R. § 3.159(c)(4)(1); McLendon v. Nicholson, 20 Vet. App. 79, 81 (2006).  

With respect to the third factor, the types of evidence that indicate that a current disorder may be associated with service include, but are not limited to, medical evidence that suggests a nexus but is too equivocal or lacking in specificity to support a decision on the merits, credible evidence of continuity of symptomatology such as pain or other symptoms capable of lay observation, or other association with military service.  McLendon, 20 Vet. App. at 83. 

Here, the Veteran has testified to recurrent left elbow pain and chronic overuse of the left elbow in service, and his service records show a soft tissue injury of the left elbow in August 1981.  With regard to the right foot, a July 2009 VA x-ray report shows a small plantar spur and mild interphalangeal and first metatarsophalangeal joint degenerative changes, the Veteran has testified to continuous symptoms of right foot pain in service, and service treatment records show that he sustained an injury landing hard from a helicopter jump, although only injury to the left foot is noted.  Subsequent service records note "heel spurs," but do not specify whether these spurs are bilateral or of the left foot only.  

As such, the record contains competent evidence of recurrent left elbow and right foot symptoms, competent evidence of an injury in service, and evidence indicating that the current left elbow and right foot symptoms may be associated with service, the Veteran should be provided with VA examinations with the opportunity to obtain responsive etiological opinions, following a review of the entire claims folder, as to his claims for service connection for a left elbow disorder and right foot disorder.  38 U.S.C.A. § 5103A ; 38 C.F.R. § 3.159(c)(4); McLendon, 20 Vet. App. at 81.  The Board notes that the Veteran was provided with a VA examination of his right foot in July 2009, but no etiological opinion was obtained.  See Barr, 21 Vet. App. at 312 (holding that when VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate).  

With regard to the Veteran's claim for service connection for a heart disorder, service treatment records show that he was hospitalized for exhaustion in service.  The Veteran alleges that his exhaustion was related to a heart condition, and his service treatment  records also contain irregular echocardiograms (EKGs).  He has testified that he experiences current symptoms of chest heaviness and pain.    Therefore, on remand, he should be provided with a VA examination of his claimed heart condition, and a medical opinion should be obtained as to the etiology of any diagnosed heart disorder.  38 U.S.C.A. § 5103A ; 38 C.F.R. § 3.159(c)(4); McLendon, 20 Vet. App. at 81.  

The Veteran also claims that his March 2010 surgical repair of an inguinal hernia was due to groin strain in service.  Medical records show an inguinal hernia was diagnosed in August 2009 and surgically repaired in March 2010.  Service treatment records show injury to groin area after strain from lifting heavy boxes and tongue of a mobilizer in June 1988.  He was restricted from lifting anything over 25 pounds as a result.  The Veteran alleges that he was repeatedly treated for groin strain in service.  As such, a VA medical opinion must be obtained, following examination, on the issue of whether the Veteran's inguinal hernia is related to his active service, including his past instances of groin strain in service.  38 U.S.C.A. 
§ 5103A ; 38 C.F.R. § 3.159(c)(4); McLendon, 20 Vet. App. at 81.  

Lastly, the Veteran claims that he has suffered from headaches since he was exposed to toxic substances, possibly including heavy metals, from a burning dump in Iraq for a period lasting 8 months.  He testified that he sought treatment for these headaches and was told that similar complaints were common and that the symptoms were due to the toxic exposure from the dump.  As there is competent evidence of symptoms of headaches, competent evidence of an in-service incident, and an indication that the Veteran's headaches may be related to the in-service incident, the Veteran should be provided with a VA examination of his headaches and an etiological opinion must be obtained from the VA examiner.  38 U.S.C.A. § 5103A ; 38 C.F.R. § 3.159(c)(4); McLendon, 20 Vet. App. at 81.  Furthermore, as the evidence shows that the Veteran has qualifying service in the Persian Gulf, the examiner should also state whether the Veteran's headaches can be attributed to a known clinical diagnosis and, also, whether the Veteran has suffered from prostrating attacks from his headaches, occurring, on average, once a month over the last several months within the year following his separation from the qualifying period of service, i.e. August 2005.  See 38 C.F.R. § 3.317.  The examiner should also determine whether the Veteran's headaches are related to a April 1980 motor vehicle accident that caused head injury.  

Review of the record raises doubt as to whether all of the Veteran's periods of active service have been verified, and, although the record shows that the Veteran served with the Air National Guard, there is no indication from the claims file that attempts have been made to verify the specific dates of the Veteran's active duty for training (ACDUTRA) and/or inactive duty training (INACDUTRA).  At the Veteran's May 2012 Board hearing, he testified that he is credited with 25.5 years active service out of 40 years in uniform, while the Veteran's verified periods of active service add up to approximately 20 years active service only.  Accordingly, on remand, an attempt to verify the Veteran's periods of active service, and the complete dates and types of any ACDUTRA or INACDUTRA, should be made before the Board renders a decision in this case.  See 38 C.F.R. § 3.159(c)(2).

Furthermore, although many of the Veteran's service treatment records have been associated with the claims file, it is unclear whether all available records have been obtained as the Veteran has related several instances of hospital treatment in service that are not currently documented.  The Veteran has stated that he was treated at Cape Cod Hospital sometime between 1988 and 1989, that he received treatment for his right foot at Key West Naval Hospital sometime between 1999 and 2004 (in 2001 in the May 2012 hearing transcript, but between 2002 to 2003 in a May 2008 statement), that right foot x-rays were taken in Iraq in 2005 at the troop medical clinic at Camp Victory and/or Balad Ab, and that he was treated at the Newport Naval Hospital for groin strain on several occasions.  Service treatment records show that the Veteran was treated at the Newport Naval Hospital in August 1981 for a left elbow injury, in June 1988 for groin strain, and in December 1991 and October 1995 for an unidentified injury or illness.  They also show that he was hospitalized at Falmouth Hospital for exhaustion in June 1992.  Further efforts at obtaining the Veteran's complete service treatment records, including all clinical records, should be taken before the Board renders a decision in this case.

The Veteran also testified at his May 2012 Board hearing that he primarily received treatment at the Newport Naval Air Station in service, and also saw a private physician, Dr. Scala, for orthopedic issues.  He has received treatment more recently from the Rhode Island Hospital and the VA Medical Center in Providence, Rhode Island, since 2007.  The Veteran testified that Dr. Scala is deceased, and the Board notes that some records from Rhode Island Hospital are present in the claims folder.  However, on remand, the RO/AMC should contact the Veteran and ensure that all available private treatment records that the Veteran wishes to have considered have obtained on remand.  See 38 U.S.C.A. § 5103A(b); 38 C.F.R. § 3.159(c)(1).  An effort should also be made to obtain all VA treatment records for the Veteran showing treatment for his left elbow disorder, right foot disorder, heart disorder, headaches, groin strain, and/or inguinal hernia and surgical repair, dated since 2007, as it does not appear that his complete VA treatment records are currently present in the claims folder.  38 U.S.C.A. § 5103A(c)(2); 38 C.F.R. § 3.159(c)(3).

Accordingly, the case is REMANDED for the following action:

1.  Contact the National Personnel Records Center and/or any other indicated agency and verify the specific dates of the Veteran's periods of active service, ACDUTRA, and INACDUTRA.  If necessary, request copies of the Veteran's complete service personnel records.  Efforts to verify the Veteran's periods of ACDUTRA and INACDUTRA and/or obtain the foregoing records must continue until it is determined that they do not exist or that further attempts to obtain them would be futile.  The non-existence or unavailability of the information and/or records must be verified by each Federal department or agency from whom they are sought and this should be documented for the record.

If such records cannot be obtained, a letter should be sent to the Veteran informing him of the steps taken to obtain the records, listing alternative sources, and requesting him to furnish any such records in his possession or to identify the possible location of such records.

2.  Contact the Veteran and obtain any additional identifying information necessary to locate any additional service treatment records and/or clinical records relevant to the claims on appeal, including the approximate dates of treatment, location of treatment, and condition treated.  Then, contact the National Personnel Records Center and/or any other indicated source and request copies of the Veteran's complete service treatment records, to include any (a) additional treatment records from any medical facilities at the Newport Naval Air Station, prior to September 2005, and (b) all clinical records identified.  

The following dates and locations of treatment have already been provided: (a) left elbow injury, Newport Naval Hospital, August 1981; (b) groin strain, Newport Naval Hospital, June 1988 and several other occasions; (c) exhaustion, Cape Cod Hospital, sometime between 1988 and 1989; (d) unidentified injury or illness, Newport Naval Hospital, December 1991 and October 1995; (e) exhaustion, Falmouth Hospital, June 1992; (f) right foot, Key West Naval Hospital, sometime between 1999 and 2004 (2001 in the May 2012 hearing transcript, but 2002 to 2003 in a May 2008 statement), (g) right foot x-rays; troop medical clinic at Camp Victory and/or Balad Ab in Iraq, 2005.

Efforts to obtain the foregoing records must continue until it is determined that they do not exist or that further attempts to obtain them would be futile.  The non-existence or unavailability of such records must be verified by each Federal department or agency from whom they are sought and this should be documented for the record. 

3.  Make arrangements to obtain a complete copy of the Veteran's treatment records, related to his left elbow disorder, right foot disorder, heart disorder, headaches, groin strain, and/or inguinal hernia and surgical repair, from the VA Medical Center in Providence, Rhode Island, dated since January 2007.

4.  Contact the Veteran and obtain the names, addresses, and approximate dates of treatment for any additional medical records that he would like VA to obtain.  Of particular interest are any private treatment records from Dr. Scala and any additional private treatment records from Rhode Island Hospital. 

For all records adequately identified for the Veteran and for which the Veteran has signed the appropriate releases, the records should be obtained and associated with the claims folder.  

5.  Then, schedule the Veteran for a VA orthopedic examination of his left elbow.  The claims file and a copy of this Remand must be made available to and reviewed by the examiner in conjunction with the examination.  Any indicated tests, including x-rays, should be accomplished.  

The examiner is requested to provide a diagnosis of any left elbow disorder found to be present.

The examiner should provide an opinion as to whether it is at least as likely as not (50 percent or greater probability) that any diagnosed left elbow disorder had its clinical onset during active service or is related to any in-service disease, event, or injury, to include the soft tissue injury incurred in August 1981 and treated at the Newport Naval Hospital.  

The examiner must provide a comprehensive report including complete rationales for all opinions and conclusions reached, citing the objective medical findings leading to the conclusions.

6.  Schedule the Veteran for an appropriate VA examination of his right foot disorder.  The claims file and a copy of this Remand must be made available to and reviewed by the examiner in conjunction with the examination.  Any indicated tests, including x-rays, should be accomplished.  

The examiner is requested to provide a diagnosis of any right foot disorder found to be present, including heel spurs.

The examiner should provide an opinion as to whether it is at least as likely as not (50 percent or greater probability) that any diagnosed right foot disorder had its clinical onset during active service or is related to any in-service disease, event, or injury, to include a hard landing from a helicopter, which resulted in bone spurring on the left foot, in April 2003, or any other acute injury during active service.  

The examiner must provide a comprehensive report including complete rationales for all opinions and conclusions reached, citing the objective medical findings leading to the conclusions.

7.  Schedule the Veteran for an appropriate VA examination of his claimed heart disorder.  The claims file and a copy of this Remand must be made available to and reviewed by the examiner in conjunction with the examination.  Any indicated tests should be accomplished.  

The examiner is requested to provide a diagnosis of any heart condition/disorder found to be present.  

The examiner is asked to determine whether the Veteran's heart symptoms can be attributed to a known clinical diagnosis.  

The examiner should provide an opinion as to whether it is at least as likely as not (50 percent or greater probability) that any diagnosed heart condition or disorder had its clinical onset during active service or is related to any in-service disease, event, or injury.  The examiner should consider the Veteran's treatment for exhaustion in service and irregular EKG reports, showing occasional and/or frequent premature ventricular complexes and a prolonged QT interval, in providing this opinion, and well as his current reported symptoms of chest pain and heaviness. 

The examiner must provide a comprehensive report including complete rationales for all opinions and conclusions reached, citing the objective medical findings leading to the conclusions.

8.  Schedule the Veteran for a VA hernia examination.  The claims file and a copy of this Remand must be made available to and reviewed by the examiner in conjunction with the examination.  Any indicated tests should be accomplished.  

The examiner is requested to provide a diagnosis of any hernia disorder found to be present, specifically any residuals of the Veteran's March 2010 surgical repair of his inguinal hernia.

The examiner should provide an opinion as to whether it is at least as likely as not (50 percent or greater probability) that the Veteran's inguinal hernia had its clinical onset during active service or is related to any in-service disease, event, or injury, to include repeated instances of groin strain in service.  

The examiner must provide a comprehensive report including complete rationales for all opinions and conclusions reached, citing the objective medical findings leading to the conclusions.

9.  Schedule the Veteran for an appropriate VA examination of his headaches.  The claims file and a copy of this Remand must be made available to and reviewed by the examiner in conjunction with the examination.  Any indicated tests should be accomplished.  

The examiner is requested to provide a diagnosis of any headache disorder found to be present.  

The examiner is asked to determine whether the Veteran's headaches can be attributed to a known clinical diagnosis.  

The examiner should then provide an opinion as to whether it is at least as likely as not (50 percent or greater probability) that the Veteran's headaches had their clinical onset during active service or is related to any in-service disease, event, or injury, to include exposure to toxic substances, possibly including heavy metals, from a burning dump in Iraq for a period lasting 8 months, and/or a April 1980 motor vehicle accident that caused head injury.

The examiner is also asked to determine, if possible, whether the Veteran suffered from prostrating attacks due to headaches occurring, on average, once a month over the last several months within the year following his separation from the qualifying period of service, i.e. August 2005.  In making this determination, the examiner should consider the Veteran's description of his history of headaches.  

The examiner must provide a comprehensive report including complete rationales for all opinions and conclusions reached, citing the objective medical findings leading to the conclusions.

10.  Then, review the medical examination reports obtained to ensure that the remand directives have been accomplished, and return the case to the examiner(s) if all questions posed are not answered.
  
11.  Finally, readjudicate the claims on appeal.  If any claim remains denied, provide the Veteran and his representative with a supplemental statement of the case and allow an appropriate time for response.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other 


appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



______________________________________________
P.M. DILORENZO
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


